ORDER

PER CURIAM:
Kenneth G. Middleton filed a motion to compel satisfaction of judgment pursuant to Rule 74.11(c),1 in which he argued that a wrongful death judgment against him was presumptively paid under section 516.350. The trial court summarily denied the motion, and Middleton appealed. Because Middleton failed to show that any judgment creditor or person actually received satisfaction of the subject judgment, we affirm the trial court’s denial of his motion to compel satisfaction of judgment.
The order is affirmed. Rule 84.16(b).

. All statutory references herein are to RSMo, Cum.Supp.2012, and rule references are to Missouri Supreme Court Rules (2014).